Citation Nr: 0506270	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an November 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted entitlement to service connection 
for PTSD with a 30 percent disability rating.  The veteran 
has appealed this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In October 2003, the RO granted an 
increased rating to 50 percent.  

The Board remanded this case in September 2004, as the 
veteran originally requested a hearing before the Board.  
However, he withdrew his request for a hearing in February 
2005.  See 38 C.F.R. § 20.702(e) (2004).  

In June 2004, the veteran, through his representative, 
requested entitlement to a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity, with difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The relevant evidence of record includes a VA psychiatric 
examination dated in September 2002 and VA outpatient 
treatment records, dated from June 2002 to June 2003.  

In July 2002 VA outpatient records, the veteran's mental 
status examination showed a disheveled appearance, 
psychomotor retardation, normal speech, guarded attitude, 
good eye contact, logical and goal-oriented thought flow, 
constricted affect, depressed mood, and reported auditory 
hallucinations associated with combat fire.  He was alert, 
and his judgment and insight were intact.  He was diagnosed 
with PTSD and adjustment disorder with depressed mood.  His 
current Global Assessment of Functioning (GAF) score was 65.  
The veteran reported having 25 jobs in the past 33 years.  He 
was currently employed as a factory maintenance worker.

In August 2002, the veteran reported having experienced 
symptoms of PTSD since service.  His symptoms were 
exacerbated by the recent ending of an eight-year 
relationship with his girlfriend.  Previously, he had been 
married for 17 years, which ended in divorce.  He lived with 
a son, reporting few conflicts but little interaction.  He 
also had an older son, with whom he had contact one to two 
times per year.  He described that relationship as fine.  He 
reported having had about 25 jobs since leaving service, the 
longest lasting about three months.  He lost jobs because of 
forgetting to do things and due to interpersonal 
difficulties.  

In a September 2002 VA psychiatric examination, the veteran 
denied suicidal or homicidal ideations, auditory or visual 
hallucinations, ritualistic behaviors, panic attacks, or 
medical problems.  He reported occasional paranoid ideations 
of being watched, insomnia, and decreased appetite.  He 
reported dropping to the floor when hearing a loud noise.  He 
had flashbacks and nightmares about his Vietnam experience.  
He had been withdrawn from people and emotionally unstable.  
He had never required psychiatric hospitalization, he had 
been under psychiatric care within the previous two to three 
months.  He reported having held approximately 25 jobs, the 
longest for three years and eight months, with most of the 
others lasting from two to nine months.  

On mental status examination, the veteran appeared well 
developed, well nourished, well groomed, with good eye 
contact, with no suicidal or homicidal plans or intentions.  
He had the ability to maintain personal hygiene and other 
basic activities of daily living.  He was alert and oriented 
to person, place, and time.  His memory was grossly intact.  
He was able to recall three out of three objects immediately 
and two out of three in five minutes.  He was able to do 
serial sevens.  There was no evidence of difficulty 
concentrating.  The examiner noted the veteran's PTSD 
disturbance caused social functioning problems, the veteran 
had been isolated and had no friends.  The examiner diagnosed 
the veteran with chronic PTSD, delayed type.  The veteran's 
GAF score was 65.  

VA treatment notes dated in September 2002 show the veteran 
complaining of awakening at night due to nightmares and cold 
sweats.  He reported getting two to three hours of sleep each 
night since service.  He also reported decreased energy and 
decreased appetite, including losing nearly 30 pounds of 
weight over a three-month period.  He reported spending 
weekends just sitting around, doing nothing all day, staring 
at walls.  The veteran was appropriately attired, his speech 
was within normal limits, and he maintained good eye contact.  
His affect was constricted, his insight was intact, his 
judgment was good.  His current GAF score was 51-60.  

October 2002 VA treatment notes showed that the veteran was 
cooperative, polite, with good eye contact and adequate 
grooming.  His speech had normal volume, speed, and latency; 
his affect was normal, his mood was congruent and 
appropriate.  His perception and thought process were normal, 
his insight and judgment were intact.  The physician noted 
his current GAF score as 70.  

Also in October 2002, the veteran reported being able to 
sleep up to five hours per night with the aid of his 
medications.  He was eating better with a weight gain, 
described an increase in energy level and concentration, as 
well as maintaining interests like playing pool.  He also 
reported feeling better since ending a relationship.  He was 
still experiencing flashbacks, but not as often.  

The veteran's records from Corona Vet Center, dated July 2002 
to February 2003, are also associated with the claims file.  
In a January 2003 review, Thomas M. Hawkins, Licensed 
Clinical Social Worker, wrote the veteran's reported PTSD 
symptoms were interrupted sleep, flashbacks, low tolerance 
for stress, poor anger control, isolation, and depression.  
He denied suicidal or homicidal ideation.  His relationship 
with family members was described as good.  

In February 2003 VA outpatient notes, the veteran reported 
daily intrusive thoughts and nightmares.  He was able to 
sleep 4-5 hours per night.  He reported getting depressed a 
lot, but denied hallucinations or delusions.  He worked on 
and off.  He reported having problems with bosses and getting 
laid off.  He also did not get along with his son, avoided 
people, and had interpersonal difficulties.  His speech was 
appropriate and logical; his cognition and judgment were 
within normal limits.  His GAF was 60, with moderate 
impairment.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2002, which informed him of 
the requirements to successfully establish service 
connection, advised him of his and VA's respective duties, 
and asked him to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
the July 2002 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 8-
2003 (38 U.S.C. § 5103(a) does not require VA to send a new 
notice letter to inform the claimant of the information and 
evidence necessary to substantiate a claim when an issue has 
been raised for the first time in the notice of 
disagreement).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records, 
VA treatment records, and reports from the Corona Vet Center.  
The veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
psychiatric examination in September 2002.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  




B.  Higher rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The criteria for rating PTSD is found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  The 
veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R.  § 4.130, Diagnostic 
Code 9411 (2004).  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g.  retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Recently, the Court issued important guidance in the 
application of the current psychiatric rating criteria.  The 
Court held that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2003).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v.  Brown, 9 Vet.  App.  266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score 
of 41 to 50 is defined as denoting serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends, inability to keep a job.  A score of 51 to 60 is 
defined as indicating moderate symptoms such as flat affect 
and circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning like few friends, conflicts with peers or co-
workers.  A GAF score of 61 to 70 is indicative of some mild 
symptoms like depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

Here, the record shows the veteran has had difficulties 
maintaining employment and has reportedly had occasional 
paranoid ideations, low tolerance for stress, poor anger 
control, isolation, interrupted sleep due to nightmares and 
flashbacks, some social difficulties, and depression.  
However, the evidence does not indicate the criteria for a 70 
percent rating are met for any period of time since the 
veteran filed his initial claim.  

Specifically, the veteran has been able to maintain personal 
hygiene and other basic activities of daily living.  In a 
September 2002 VA examination, as well as VA outpatient 
records, he has been described as appearing well groomed, 
maintaining good eye contact, and being alert and oriented.  
His speech, affect, perception, thought processes, insight, 
and judgment were all described as normal.  He performed well 
on memory tests and showed no evidence of difficulty 
concentrating.  Additionally, treatment records noted the 
veteran had been in an eight-year relationship, preceded by a 
17-year marriage.  Finally, VA outpatient records showed 
better sleep patterns with fewer flashbacks and nightmares 
after the veteran started receiving treatment, including 
medications.  The veteran also denied suicidal or homicidal 
ideations, auditory or visual hallucinations, and ritualistic 
behaviors.  

The veteran's assigned GAF scores are also consistent with 
mild to moderate symptoms of PTSD.  At a September 2002 VA 
examination, he was assigned a GAF score of 65.  His VA 
outpatient records also show assigned GAF scores ranging 
between 51-60 and 70.  As noted above, a GAF score of 51 to 
60 is defined as indicating moderate symptoms, and a score of 
61 to 70 is indicative of some mild symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  

Again, a 70 percent rating is not warranted unless there is 
occupational and social impairment with deficiencies in most 
areas; obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting functioning; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for an initial rating in 
excess of 50 percent for PTSD.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. 



App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board regrets 
that a more favorable determination could not be made in this 
case.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


